Sedgwick, J.
The letter and policy of the acts in relation to security to be given by non-resident plaintiffs indicate that it is not unjust or impolitic to refuse leave to a non-resident to sue here, unless he gives security for costs even though, in fact, he is pecuniarily responsible. He must furnish some *446one who will respond for him in this state. If he cannot, the state does not furnish him means of pursuing a remedy here.
It seems to me inconsistent with this policy that an irresponsible non-resident should be allowed to sue without even a liability for costs.
I am of opinion that the order allowing the plaintiff to sue m forma pauperis should be vacated; but as the action was begun under the order relieving her from costs, &c., she should have an election to discontinue without costs. On this motion she cannot be required to give security.